Title: To John Adams from Louisa Catherine Johnson Adams, 4 January 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					4-15 Jan. 1820
				
				4th. Jany The weather still severely cold—My Sons are gone to the House of Representatives to hear the Debates—Your Letter has just been put into my hands and I observe all you say upon the subject of Missouri. She has unfortunately a very intemperate Delegate who is not calculated to soften the impending storm. Much alarm evidently exists as to the consequences of this Question and Congress are endeavouring to evade it by a variety of means and trying to produce something which shall by exciting the passions and prejudices of the people to draw off their attention from this difficult business which combines all the great interests of the Union and either way is dangerous to the Southern Dominion—It is said that if the Bill should pass with the restriction that the P– would not sign it as he feels bound by the Louisiana Treaty And the restriction is here declared altogether unconstitutional by the Southern interest—Some say the purchase of Louisiana unconstitutional—How will matters stand in this case? In the Evening my company assembled as usual and we had a full (seemingly a very essential thing) and pleasant party with very little music—5 Several morning visits among which Mrs:  & Miss Dickinson very charming women from the State of New York—Dined at the Presidents the dinner very stiff and the President unusually silent—In the Evening a large Ball at Mr: Crawford’s 450 invitations out—The party very social and pleasant—Some conversation with Mr: Crawford—The night very cold—6 Morning visits as usual—at a party at Mr: Kerrs in the evening where I had some conversation with Mr: Meigs of New York concerning the incorporation of our Orphan Asylum society which he is to manage for us in Congress. A new ettiquette is established no gentleman is to be allowed to talk longer than six minutes with any Lady—George and John were  much amused—There never was so much beauty in Washington as this Winter—7 Went out to pay morning visits and Mrs: & Miss Dickinson the Vice President was very chatty and pleasant—Mrs: & Mr: Smith came and passed the evening with us—The most difficult thing I find to do is to be exact in regard to titles which has become a perfect torment—Any omission is immediately resented and I often feel very awkward and foolish for not being aware of the rank of my visitors—George is quite unwell—8 The weather wet and rainy—Mr: A– went with the Viscount Quabec to announce the Death of the Dutchess of Brunswick the Sister of the King of Holland to the President in form—In the evening we went to the French Minister’s where we met a small party—We returned early and my neice accompanied me with all the boys—Congress is very surly and no one knows what is the reason of their ill humour—On Monday the Missouri question comes on tho’ Col Trimble intimated it was likely to be postponed Much is expected on this subject and as passions and interest are the spurs we must anticipate a long and sharp debate which may be productive of very disagreeable personal consequences to some of the Members9 Went to the Capitol and heard a young man by the name of Sims Henry of New Jersey who gave us an uncommon fine Sermon after which I called on Mrs: & the Miss Thompson’s Mrs: Thompson was too much indisposed to see me also went to ask Mrs: Forsythe to take Tea with me tommorrow10 The day sat in with a heavy Snow Storm—which lasted with great violence and I almost gave up the idea of seeing the friends I expected but to my astonishment and great satisfaction they came at about seven oclock and we passed a very sociable evening had some good music and singing and some admirable buffoonery from Dr Thornton—Mrs Smith was quite sick and disappointed me11 The morning passed in receiving morning visits and the evening in receiving my weekly party Which was not so full as usual tho’ pretty well attended—and on the whole agreeable paid a visit to Mrs: Frye and intended to pay several others but my Horses began their old tricks and I returned home Oh! these visits they have made me sick many times and I really sometimes think they will make me crazy—12 Very busy all day making a Cap to go to the Drawing Room but after having completed it found it was so cold that I concluded upon wearing a warmer dress—The Drawing Room was full tho’ not crowded and we had altogether a pleasant evening—Mrs: Monroe as usual looked be13 Preparing all the morning for a dinner—at 5 oclock our company met and out of 21 invitations we had but one excuse The party consisted of Mr: Crawford Govr Tichenor Mr: Noble Mr: Logan Mr: Pleasants Mr: Stokes of the Senate with Mr: Dickinson Mr: Meigs Mr: Woodbridge Mr: Brush Mr: Cuthbert Mr: Newton Mr: Hendricks Mr: Crowell Mr: Hill & Mr: McLean Mr: Lauman of the Senate Mr: Meigs of the Land Office & Mr: Thompson the Son of the Secretary of the Navy—This was one of our social dinners at which everyone seemed mutually inclined to please and to be pleased—Gov Tichenor of Vermont expressed a great desire to see you once more and said many handsome things concerning his former acquaintance with you which was in 96 when you were Vice President He is a charming cheerful old Gentleman and was the life of our Table They soon left us after dinner 14 A quiet day paying about 7 morning visits; in the evening the children took a Lesson of Drawing and afterwards played a game of whist—15 Went to pay a visit at Com Porters to see Mrs: Evans the Lady of Captain Evans who had taken offence at the accidental omission of her name in a note of invitation which I trust I repaired—My life is made so miserably uncomfortable and I am so thouroughly unfit for so exalted a situation that I think the wisest thing I can do is to retire to some quiet place where I may at least spend my life in peace—In the evening went to Mrs: De Neuvilles with my two boys a pleasant party—Saw John Randolph Apropos did he ever write to you for Letters of recommendation for any friend of his? You will excuse the liberty I take in asking this question as I rely on your indulgence
				
					
				
				
			